Citation Nr: 0629545	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
July 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  In October 2000, a hearing was held before a        
local hearing officer, and a transcript of that proceeding is 
on file.   

Previously, upon consideration of the veteran's claim in 
January 2002, the Board remanded this case for further RO 
development action, to consist of attempting       to obtain 
additional relevant treatment records and scheduling a VA 
cardiovascular examination.  

Then in July 2003, the Board again remanded the case, this 
time to the RO via Appeals Management Center (AMC) in 
Washington, D.C. -- primarily to obtain a more comprehensive 
VA medical opinion concerning the etiology of the heart 
disorder at issue (taking into account information from all 
additional treatment reports received).  Following completion 
of those actions, the AMC continued its denial of the claim 
(as indicated in the July 2005 supplemental statement of the 
case (SSOC)) and returned the claim to the Board for further 
appellate review.


FINDINGS OF FACT

1.	The veteran has received comprehensive notification of the 
procedures under the Veterans Claims Assistance Act (VCAA) 
for the continuing evidentiary development of the claim on 
appeal, including an explanation as to whose responsibility 
- his or VA's, it was to obtain the supporting information 
and evidence.  Moreover, all relevant evidence necessary for 
a fair disposition of the claim has been obtained.

2.	The veteran's currently diagnosed Wolff-Parkinson-White 
syndrome is a congenital disorder that pre-existed his 
entrance into active military service.  
3.	The service medical records do not mention any signs or 
symptoms of a heart disorder.

4.	There is probative medical evidence of record, a July 2005 
VA examiner's opinion, ruling out the possibility that the 
pre-existing Wolff-Parkinson-White syndrome was exacerbated 
during service by superimposed injury or disease; 
and further, this opinion attributes the veteran's additional 
present manifestations of cardiovascular symptoms - 
including atrial fibrillation/flutter and left ventricular 
hypertrophy, to the underlying Wolff-Parkinson-White syndrome 
(with any other contributing factors, themselves, such as 
hypertension, being nonservice-related conditions).


CONCLUSION OF LAW

The veteran does not have a heart disorder that was incurred 
or aggravated      during service, or which may be presumed 
to have been so incurred.      38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103A,           5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306,      3.307, 3.309, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these requirements with respect to the 
criteria for satisfactory VCAA notice, the veteran has 
received several key notice documents during the pendency of 
this appeal -- consisting of a March 2001 letter issued to 
him by       the RO, and December 2003 and January 2005 
letters provided by the AMC.   These letters, when reviewed 
in conjunction with the June 2000 statement of the case 
(SOC), and various SSOCs issued to the veteran, effectively 
met the standard for content-specific VCAA notice.  

Preliminarily, the March 2001 correspondence from the RO 
contained a description of the general type of information 
most helpful to substantiate his claim for    service 
connection, including evidence of both a direct relationship 
to service, and indicating that the cardiovascular condition 
may be presumed to have occurred therein.  And the June 2000 
SOC described in a much greater level of detail what 
information and evidence was necessary in order to meet the 
essential element of medical nexus with regard to his claim.  
Consequently, these documents provided sufficient information 
to fulfill the initial criterion under Pelegrini II as to       
VCAA notice. 

Additionally, the March 2001 notice letter informed the 
veteran as to the mutual obligation between VA and himself to 
obtain evidence relevant to the disposition  of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).        
This correspondence then proceeded to explain to him that VA 
would undertake reasonable efforts to help obtain evidence 
such as medical records, employment records, and records from 
Federal agencies.  Also enclosed were copies of           VA 
Form 21-4142 (Authorization and Consent to Release of 
Information),        upon which he could identify any sources 
of additional medical evidence which  had not been obtained.  
Thus, the notice information afforded to the veteran based 
upon the above correspondence, met the second and third 
elements of the   Pelegrini II analysis.  

The December 2003 VCAA notice letter subsequently provided to 
the veteran    also indicated substantially similar notice 
information.  Of particular note, the AMC's December 2003 
letter set forth what specific additional measures it would 
undertake to obtain further medical records from private 
physicians the veteran had previously identified by name, in 
the event that the veteran completed and returned records 
authorization forms (accompanying that notice letter) with 
the appropriate information.  Moreover, the AMC's January 
2005 letter was sent to the veteran    for the express 
purpose of informing him that it had attempted to obtain all 
available treatment reports from two physicians whom he had 
identified as potential sources of additional treatment 
records, but had been unable to do so.   

The above-referenced documents by objective review of the 
information provided therein, clearly satisfied the first 
three notice requirements outlined in 38 C.F.R.      § 
3.159(b)(1) and Pelegrini II.  Admittedly, there was no 
reference to the specific language of the "fourth element" 
mentioned above -- that notwithstanding, the veteran has 
received sufficient explanation as to how to provide further 
relevant evidence, such that the intended purpose of this 
final element of VCAA notice    was met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1),              is harmful or prejudicial to the 
claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although none of the notice letters provided to the 
veteran contained           the precise language specified 
in 38 C.F.R. § 3.159(b)(1), the Board finds that      he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to    his claim.  In particular, the March 2001 
correspondence requested that he inform the RO as to any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

In addition to the foregoing discussion with respect to the 
content of the         VCAA notice provided, there is also 
the relevant consideration that the notice information set 
forth have been provided in a timely manner.  In this 
instance, all of the VCAA letters provided during the course 
of this appeal were sent after the January 2000 RO rating 
decision in question -- which represented the initial 
adjudication of the present claim for service connection.  
This sequence of events was not in accordance with the 
definition under Pelegrini II as to what will constitute 
timely notice, i.e., issuance of the relevant notice 
information in advance of the adjudication of the claim under 
consideration.  See 18 Vet. App. at 119-20.  In reviewing 
this issue concerning timeliness of notice, however, it must 
be kept in mind that at the time of that January 2000 RO 
decision, the VCAA had not yet been enacted.  This 
significant legislation did not become effective until 
several months later, in November 2000.  So the RO could not 
have possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim because the 
VCAA did not yet even exist.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield, 19 Vet. App. 
at 128, rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 
  
Here, the record reflects that VA has taken sufficient 
measures to provide the veteran with detailed VCAA notice, 
and that any defect in the timing of the notice has not had a 
detrimental impact upon the adjudication of his claim.  In 
particular, following issuance of the December 2003 notice 
letter, representing the most comprehensive such 
correspondence provided to him, the veteran had ample 
opportunity to respond, and did so through submitting a 
February 2004 statement    -- and updated authorization forms 
for medical records for two physicians from whom relevant 
records still had not been obtained.  Thereafter, the AMC 
acquired more recent outpatient records from the Columbia VA 
Medical Center (VAMC), and also attempted to obtain on 
several occasions records from the physicians the veteran had 
identified.  When the AMC repeatedly was unable to contact 
the offices of these medical providers, it informed the 
veteran of this through another letter     in January 2005, 
explaining to him also that if he had the records sought in 
his possession, to please forward them to the AMC.  He has 
not sent any additional information or evidence to support 
his claim.      

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,   19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  This has included obtaining his 
service medical records (SMRs), VA outpatient records over a 
period of approximately a decade, and records from several 
private treatment providers.  Also, the veteran has undergone 
numerous VA examinations in connection with the claim on 
appeal.  And the AMC has obtained a January 2005 supplemental 
opinion from the examiner who most recently evaluated him for 
the claimed cardiovascular condition.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, efforts 
to obtain any remaining private treatment records from Drs. 
C. (identified as having treated the veteran during the mid-
1960s) and W. (which reported treated him since   October 
1992), resulted in the inability to successfully contact 
those medical practices.  A December 2000 response was also 
received from the W. private clinic located in Wisconsin, 
indicating records for the veteran were no longer on file.   

In support of his claim, the veteran has submitted various 
personal statements.      He has further identified several 
additional sources of private medical records,    and as 
indicated, those records have since been obtained where 
available.  And all reasonable measures have been taken to 
attempt to obtain treatment records from those sources from 
which the AMC did not receive a response to its inquiry.        
See 38 C.F.R. § 3.159(c)(1).  The veteran has also provided 
testimony at a     hearing before a local hearing officer at 
the RO.    

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
Governing Laws and Regulations

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a cardiovascular 
disorder, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153;    38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153;    38 C.F.R. § 3.306(a) and 
(b).  



Also, intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is,     a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
In July 2003, VA's General Counsel issued a precedent opinion 
holding that          in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

Also relevant to the claim presently on appeal is 38 C.F.R. § 
3.303(c), which provides that congenital or developmental 
defects are not diseases or injuries        for the purpose 
of VA disability compensation and, therefore, generally 
cannot be service connected as a matter of express VA 
regulation.  See, too, 38 C.F.R. § 4.9. However, VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (July 18, 1990) holds that service 
connection may be awarded for superimposed disability due to 
aggravation of congenital disease, but not congenital defect.  
Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.      
38 C.F.R. § 3.303; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(July 18, 1990).        See, too, Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 

Analysis

Following consideration of the record of evaluation and 
treatment in this case that pertains to the claimed 
cardiovascular disorder, the determination as to whether 
the veteran's present manifestations of that condition are 
attributable to military service, as explained below, the 
decisive issue in this case, does not warrant a resolution 
favorable to the disposition of his claim.  The veteran's 
treatment history, as well as detailed VA examination reports 
that address the diagnosis and likely etiology of a heart 
condition, essentially establish that he had a Wolff-
Parkinson-White condition that most likely pre-existed 
service and did not then undergo aggravation therein.  And 
significantly, the most recent medical evidence indicates 
that any additional symptoms of a heart condition manifesting 
post-service, including diagnosed atrial 
fibrillation/flutter, are likely a component of diagnosed 
Wolff-Parkinson-White syndrome -- and in any event, not shown 
to have themselves any distinct medical relationship to 
service. 

Considering the relevant medical history, in identifying the 
potential events or underlying treatment for a cardiovascular 
disability, review is warranted initially   of the veteran's 
SMRs.  These records are notably absent for any indication 
during service of a heart condition.  This includes at his 
service entrance and separation examinations, and clinical 
records of treatment during active duty service.  He has 
previously described in correspondence supporting his claim 
having experienced chest palpitations on at least three 
occasions during service, including when lifting heavy boxes 
of supplies and other items, and that he sought treatment for 
palpitations on each instance.  The available service records 
do not otherwise help directly substantiate the occurrence of 
chest palpitations, or other relevant symptomatology, during 
the events described.  Accordingly, the competent evidence 
does show to any extent the occurrence of an in-service heart 
condition.        

This absence of demonstrable symptoms from service 
notwithstanding, there is recently obtained medical evidence 
which establishes that in all likelihood the veteran had a 
heart condition pre-existing service, namely, that of Wolff-
Parkinson-White syndrome -- so the underlying issue as to 
whether the condition claimed is service-related, is in fact 
the potential likelihood of substantial in-service 
aggravation of this pre-existing condition, as opposed to 
whether the claimed disability was directly incurred in 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In a July 
2005 medical opinion (as the addendum to a May 2005 
examination report), a VA examiner indicated the veteran's 
Wolff-Parkinson-White syndrome was caused by a structural 
defect -- i.e., represented a congenital condition, and pre-
existed service.  As mentioned, though, neither this 
condition nor any other heart condition was directly noted at 
the time of service entrance.  So the presumption of 
soundness is not rebutted by the objective service records.  
Consequently, there must exist clear and unmistakable 
evidence both that a particular disease or injury pre-existed 
service and was not aggravated therein, before the 
presumption of soundness may deemed to have been rebutted.              
See VAOPGCPREC 3-2003 (July 16, 2003) (clarifying the 
requirements to       rebut the presumption of soundness in 
38 U.S.C.A. § 1111).  

It is essential to consider, also, that because the veteran's 
Wolff-Parkinson-White syndrome has been identified by 
competent medical opinion and following examination, as a 
congenital disorder, that under VA law, the aggravation of 
this disorder must have occurred due to superimposed disease 
or injury in order to warrant service connection.  See 
VAOPGCPREC 82-90 (July 18, 1990).               See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown,         4 Vet. App. 513, 514-15 (1993). 

Here, the competent evidence of record pertaining to the 
veteran's evaluation for     a heart condition, on the 
balance, is unfavorable on the issue of aggravation through 
events in service, and including any demonstrable instance of 
superimposed injury or disease.  As to the current presence 
of the claimed disability of a heart condition, 
notwithstanding whether it is also of service origin, this 
matter in and of itself is confirmed by medical evidence.  
See Brammer v. Derwinski, 3 Vet. App. 223,     225 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability);           Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The veteran's May 
2005    VA cardiovascular examination indicated a diagnosis 
of Wolff-Parkinson-White syndrome.  Generally, this condition 
pertains to an abnormal electrocardiographic (EKG) pattern 
sometimes associated with paroxysmal tachycardia.                       
See Stedman's Medical Dictionary 1771 (27th Ed. 2000).  Also 
diagnosed on examination were atrial fibrillation/atrial 
flutter, atrioventricular block, left ventricular diastolic 
dysfunction, and left ventricular hypertrophy.  

By way of relevant history, the veteran's preceding private 
medical treatment includes an April 1986 evaluation report 
from a Dr. A., stating that he reported having experienced 
heart palpitations intermittently since his early youth, and 
from that point on he received ongoing monitoring for what 
was considered to be paroxysmal atrial tachycardia.  VA 
treatment records further indicate during an initial 
evaluation in December 1996 the veteran was diagnosed with 
paroxysmal supraventricular tachycardia based on EKG test 
results.  He has continued to receive follow-up treatment on 
an outpatient basis.  Also by way of relevant history,     he 
underwent during VA hospitalization on March 1999 an 
electrophysiologic study with an ablation procedure to 
control atrial flutter.  He has since had further ablations 
and updates in medication usage to assist in controlling 
atrial flutter and fibrillation.  





In view of this post-service treatment history, the veteran 
has undergone              VA examination on two previous 
instances to determine the likely etiology of his claimed 
heart disorder.  The most recent examination conducted in May 
2005 (for which, as explained, there is an accompanying July 
2005 addendum), provides the most comprehensive such 
information and tends to rule out an identifiable medical 
relationship to service.

Preliminarily, the examiner noted that the onset of 
cardiovascular symptoms, by the veteran's own report, dated 
back to approximately 1961 when he sought treatment in 
service, and was followed by a diagnosis of tachycardia in 
1964.  He stated that the symptoms continued to be periodic 
through the mid-1980s, when he finally started medication.  
The examiner also indicated he had reviewed the veteran's 
claims file.  It was further observed that the veteran was 
status-post at least three ablations of his aberrant pathway 
from Wolf-Parkinson-White syndrome.  He now had a diastolic 
dysfunction and left ventricular centric hypertrophy (itself 
shown through diagnostic testing on examination, to include 
echocardiogram).  He also reported symptoms of palpitations, 
dizziness and fatigue occurring two to three times per week, 
which had improved some since starting medications and 
ablations.

In regard to the veteran's Wolf-Parkinson-White syndrome, the 
examiner expressed the finding that this was a structural 
abnormality, and which had required ablations of the aberrant 
pathway multiple times.  It was noted that the veteran was 
still symptomatic, however.  He also had atrial fibrillation 
and flutter, and an enlarged left ventricle and left atrium, 
themselves not congenital defects, which had caused left 
ventricular diastolic dysfunction in addition to his other 
heart conditions.        

Subsequently, the May 2005 examiner provided his July 2005 
supplemental opinion that he explained at the outset was 
intended to address the specific purpose for which the Board 
in its July 2003 prior remand had requested another medical 
examination as to the etiology of the claimed heart 
condition.  The conclusion expressed by the examiner was that 
the Wolf-Parkinson-White syndrome (as previously noted, 
caused by a structural defect) pre-existed service and did 
not worsen during service, as shown by the lack of evidence 
within the SMRs to suggest such a worsening.  In this 
respect, there was no evidence of cardiac symptoms of any 
type in the SMRs in the file.  Also found was that the nature 
and etiology of the veteran's heart disorder were related, in 
that the chemical and electrical treatments to his heart had 
left him with an atrioventricular block, which may have 
contributed to diastolic dysfunction and left ventricular 
hypertrophy (although that did not exclude other causes, 
including hypertension).  The examiner further emphasized 
that he did not believe that any of the veteran's heart 
conditions were due to his active duty military service, 
given the etiology of his Wolff-Parkinson-White syndrome.      

This VA medical opinion conclusively rules out aggravation in 
service of the 
pre-existing Wolff-Parkinson-White syndrome.  The opinion 
takes into consideration, as previously explained, the 
absence of symptoms suggesting a cardiovascular disorder of 
any kind during service.  To the extent that additional 
present disorders were diagnosed, these, too, were indicated 
to have a basis in the underlying Wolff-Parkinson-White 
syndrome, inclusive also of treatment procedures for that 
condition.  Any other contributing causes (i.e., 
hypertension), were themselves nonservice-related disorders.  
As these findings were grounded in objective examination and 
review of the records of a substantial treatment history, 
they also represent a probative assessment of the etiology of 
the veteran's condition.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (the factors for assessing the probative 
value of an opinion on the question of medical nexus include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  See, too, Boggs v. 
West, 11 Vet. App. 334, 340 (1998); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).     

Also of record is the report of an earlier July 2002 
examination, which, though not directly addressing potential 
in-service aggravation of the heart disorder, is nonetheless 
consistent with the findings already presented.  This 
previous examiner indicated the veteran had a conduction 
problem with his heart, and had an ablation done of Wolff-
Parkinson-White syndrome and atrial flutter pathway.  
From the records reviewed, he began having problems in 1996.  
But there was no documentation from active duty of evaluation 
for palpitations, nor were there any EKGs taken during that 
time period.  The conclusion was that there was no 
service-connected heart disorder present.

The general lack of a positive determination regarding 
etiology aside, for the moment, at the time of that prior 
examination, a substantial portion of the veteran's 
documented treatment history was not then of record (as also 
noted in the Board's July 2003 remand, requesting that said 
information be obtained).  Thus, the conclusion of the more 
recent VA examiner that Wolff-Parkinson-White syndrome pre-
existed service (whereas there was no analogous finding in 
2002), should ultimately be deemed most probative on the 
origin of this condition.                     See e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider  and evaluate the underlying basis of an opinion on 
a medical question, and determine whether to accept such an 
opinion under the circumstances).  It should also be noted 
that even assuming arguendo that there was reason to indicate 
that Wolff-Parkinson-White syndrome had not pre-existed 
service (in which case, the presumption of soundness would 
still apply), the July 2002 opinion nonetheless clearly 
indicates that a heart condition was not directly incurred 
therein.  The record is also absent of cardiovascular 
symptoms to a compensable level within one year of separation 
from service -- in which case a chronic disease may be 
presumed to have been incurred in military service, without 
additional evidence of the requisite causal link to service.  
See 38 C.F.R. §§ 3.307, 3.309.  So there is no potential 
basis even under this presumptive theory of legal 
entitlement, again provided the 
Wolff-Parkinson-White syndrome had otherwise been shown to 
have developed after service discharge.     

In summary, the clear and unmistakable evidence in this case 
establishes both that the veteran's Wolff-Parkinson-White 
syndrome pre-existed military service, and that there was no 
aggravation in service of this condition, in particular, 
by superimposed injury or disease upon this congenital 
disorder.  The presumption of soundness therefore has 
effectively been rebutted as to the Wolff-Parkinson-White 
syndrome.  See 38 U.S.C.A. §§ 1111, 1153.  The identified 
present cardiovascular symptoms shown - including atrial 
fibrillation, also have generally been attributed to the 
underlying Wolff-Parkinson-White disorder, with some 
discussion of likely nonservice-connected contributing 
causes, so the competent evidence does not establish any 
other basis upon which to find these to be service-connected 
manifestations of the heart condition at issue.

The Board has also taken into consideration the allegations 
of the veteran in deciding this claim -- however, since he is 
a layman, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his present heart disorder, and this includes whether 
diagnosed Wolff-Parkinson-White syndrome was aggravated 
through injury or another medical condition  during his 
service.  See Grottveit v. Brown, 5 Vet. App. 91,  93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In view 
of the above, the claim for service connection for a heart 
disorder must be denied.  Since the preponderance of the 
evidence is unfavorable as to the claim on appeal, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant case.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.      
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a heart disorder is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


